USCA4 Appeal: 21-4614      Doc: 25         Filed: 09/26/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4614


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GEORGE ALBERT ROMER, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Beckley. Frank W. Volk, District Judge. (5:19-cr-00293-1)


        Submitted: September 1, 2022                                Decided: September 26, 2022


        Before MOTZ, THACKER, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Kristopher R. Faerber, FAERBER LAW, Lewisburg, West Virginia, for
        Appellant. William S. Thompson, United States Attorney, Jennifer Rada Herrald,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Charleston, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4614      Doc: 25         Filed: 09/26/2022     Pg: 2 of 4




        PER CURIAM:

               George Albert Romer, Jr., was convicted after a jury trial of one count of attempting

        to engage in sex trafficking with a person under 18 years old, in violation of 18 U.S.C.

        §§ 1591(a), (b)(2), 1594(a). He raises several issues on appeal, which we address in turn.

        We affirm.

               Romer challenges the district court’s order denying his motion to suppress evidence

        seized at his arrest and thereafter. “In reviewing a district court’s ruling on a motion to

        suppress, [we] review[] conclusions of law de novo and underlying factual findings for

        clear error.” United States v. Clarke, 842 F.3d 288, 293 (4th Cir. 2016) (internal quotation

        marks omitted). When the district court denies a defendant’s motion to suppress, we

        construe “the evidence in the light most favorable to the government.” Id. (internal

        quotation marks omitted).

               “[C]ertain categories of permissible warrantless searches have long been

        recognized,” such as “consent searches.” Fernandez v. California, 571 U.S. 292, 298

        (2014). “Consent to search is valid if it is (1) knowing and voluntary, and (2) given by one

        with authority to consent.” United States v. Buckner, 473 F.3d 551, 554 (4th Cir. 2007)

        (cleaned up). “The question whether consent to search is voluntary—as distinct from being

        the product of duress or coercion express or implied—is one of fact to be determined from

        the totality of all the circumstances.” United States v. Azua-Rinconada, 914 F.3d 319, 324

        (4th Cir. 2019) (internal quotation marks omitted). Whether a defendant voluntarily

        consented to a search is reviewed for clear error, and “a reviewing court may not reverse

        the decision of the district court that consent was given voluntarily unless it can be said

                                                     2
USCA4 Appeal: 21-4614        Doc: 25        Filed: 09/26/2022      Pg: 3 of 4




        that the view of the evidence taken by the district court is implausible in light of the entire

        record.” United States v. Lattimore, 87 F.3d 647, 650-51 (4th Cir. 1996) (en banc). We

        conclude that the district court did not clearly err in finding that Romer’s consent to search

        was voluntary. Romer also challenges the district court’s denial of his motion to suppress

        statements he made before and after being given his Miranda ∗ warnings. We conclude that

        the court did not clearly err in denying this motion.

               We also conclude that Romer provided no compelling reason for a hearing to

        consider his claim of juror misconduct. The district court did not abuse its discretion in

        denying Romer’s request for a hearing. See United States v. Johnson, 954 F.3d 174, 179

        (4th Cir. 2020) (stating standard of review). We similarly conclude that the court did not

        err in denying Romer’s motion for a new trial based on juror misconduct because there was

        no evidence of improper outside influence on the jury. We also conclude that Romer’s

        conviction was supported by sufficient evidence. See United States v. Haas, 986 F.3d 467,

        478 (4th Cir.) (describing elements of the offense), cert. denied, 142 S. Ct. 292 (2021);

        United States v. Farrell, 921 F.3d 116, 136 (4th Cir. 2019) (stating standard of review).

               As for Romer’s challenges to his sentence, we find no error in the imposition of a

        two-level enhancement under U.S. Sentencing Guidelines Manual § 2G1.3(b)(2)(A)

        (2018), or in the imposition of a $5000 special assessment under 18 U.S.C § 3014(a)(1).

        We “review[] all sentences—whether inside, just outside, or significantly outside the

        Guidelines range—under a deferential abuse-of-discretion standard.” United States v.


               ∗
                   Miranda v. Arizona, 384 U.S. 436 (1966).

                                                      3
USCA4 Appeal: 21-4614      Doc: 25        Filed: 09/26/2022     Pg: 4 of 4




        Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (internal quotation marks omitted). This

        review entails consideration of both the procedural and substantive reasonableness of the

        sentence. Id. We conclude that the district court’s imposition of a Guidelines sentence

        was procedurally and substantively reasonable.

              Accordingly, we affirm the judgment of conviction.         We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    4